Citation Nr: 0529690	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-34 583	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to separate 10 percent ratings for bilateral 
tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' (Board) on appeal 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that decision, the RO denied the claim of 
entitlement to separate 10 percent ratings for bilateral 
tinnitus.  In April 2005, the Chairman of the Board, as 
directed by the Secretary, imposed a stay on adjudication of 
such claims pending resolution of ongoing litigation.  In May 
2005, before the Board received notice of the veteran's 
death, a Deputy Vice Chairman of the Board granted a motion 
from the veteran's representative to advance the veteran's 
appeal on the Board's docket.  

Review of the record shows that in June 2005 the RO received 
a VA Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child, from the veteran's widow.  That 
matter has not been adjudicated, and the Board refers it to 
the RO for appropriate action.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1943 to October 1945.  

2.	On October 24, 2005, the Board received notice from the 
RO that the veteran died on April [redacted], 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.




		
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


